tcmemo_2003_258 united_states tax_court clarissa w lappo petitioner v commissioner of internal revenue respondent docket no filed date j a cragwall jr norbert f kugele and dean f pacific for petitioner john stevens and robert d heitmeyer for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’s federal gift_tax the issue for decision is the fair_market_value of interests in a family limited_partnership that petitioner transferred in unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated many of the facts which we incorporate by this reference when petitioner filed her petition she resided in fruitport michigan a formation of the lappo family limited_partnership on date petitioner and her daughter clarajane middlecamp clarajane formed pursuant to georgia law the lappo family limited_partnership the partnership on date petitioner and clarajane conveyed to it a portfolio of marketable_securities principally municipal_bonds and certain parcels of michigan real_estate that were subject_to a long-term_lease after these initial capital contributions petitioner’s and clarajane’s respective partnership interests were as follows partner petitioner clarajane total general_partnership interest limited_partnership_interest total the real_estate parcels in fruitport mich and south haven mich were sites of two retail lumberyards formerly owned and operated by the lappo family in date wickes lumber co purchased all the lumberyard assets other than the real_estate and entered into a 15-year lease for the real_estate the allocation of initial partnership interests was based on the date market_value of the assets contributed to the partnership the appraised market_value of the real_estate was dollar_figure the market_value of the securities was dollar_figure b petitioner’s gifts of partnership_interest sec_1 the date gifts on date petitioner transferred a percent limited_partnership_interest representing the following gifts a 80917-percent limited_partnership_interest to clarajane as trustee of the lappo generation trust and a 6680917-percent interest to each of her four grandchildren seth r middlecamp lisa middlecamp-silky wendy thomas and alyson middlecamp the date gift on date petitioner gave her remaining percent limited_partnership_interest to clarajane in her individual capacity consequently after these gifts the partnership interests were as follows general limited_partner partnership partnership_interest interest total petitioner clarajane lappo generation trust -- -- seth r middlecamp lisa middlecamp- silky -- wendy thomas alyson middlecamp -- -- -- total c the partnership_agreement under the partnership_agreement the general partners have exclusive authority to manage the operations and affairs of the partnership and to make all decisions regarding its business including the distribution of cash no partner can a withdraw any part of her capital or receive any distributions from the partnership except as provided for in the partnership_agreement b demand or receive any assets other than cash in return for her capital interest or c be paid interest on any capital contributed to or accumulated in the partnership withdrawal of a general_partner will cause dissolution of the partnership unless there is at least one other general_partner to carry on the partnership’s business or unless all remaining partners agree to continue the partnership and to appoint one or more general partners in general the limited partners have no rights to participate in managing or controlling the partnership’s business a limited_partner may assign his or her interest but such assignment will not dissolve the partnership or entitle the assignee to become a partner or to exercise any rights as a partner unless the general partners give their prior consent rather the assignee will be entitled only to receive distributions to which the assignor would have been entitled under the partnership_agreement the partnership may purchase all but not less than all of a limited partner’s interest upon the limited partner’s death or upon any transfer of the limited partner’s interest by operation of law the purchase_price will be the fair_market_value as agreed upon by the limited_partner and the partnership or else as determined by appraisal if a limited_partner undertakes to sell his or her interest the partnership has the right_of_first_refusal if the partnership elects to buy the limited partner’s entire_interest the price to be paid will be the price set forth in the selling partner’s original proposal le sec_15 percent the partnership is to continue until december unless it is dissolved sooner by consent of all the partners by the withdrawal of a general_partner in the absence of another general_partner to carry on the partnership’s business or by entry of a decree of judicial dissolution d petitioner’s gift_tax returns on date petitioner filed a federal gift_tax_return reporting her date gifts of limited_partnership interests which she valued at dollar_figure with this return she remitted dollar_figure of reported gift_tax liability on date petitioner filed an amended federal gift_tax_return reporting her date gift to clarajane of a 218462-percent limited_partnership_interest which had been omitted from her original gift_tax_return petitioner valued the date gift at dollar_figure and remitted an additional dollar_figure of gift_taxes e notice_of_deficiency in the notice_of_deficiency issued date respondent determined that petitioner’s gifts of partnership interests should be increased from the originally reported dollar_figure to dollar_figure resulting in a dollar_figure gift_tax deficiency as determined by reference to petitioner’s originally filed gift_tax_return respondent credited the additional dollar_figure that petitioner had paid with her amended gift_tax_return as an advance_payment of the gift_tax deficiency so determined a the parties’ positions opinion the only issue remaining in dispute is the fair market in addition to the valuation issue the notice_of_deficiency also raised these alternative contentions there was no economic_substance to the partnership’s formation and operation the partnership interests should be valued without regard to any restriction on the right to use or sell the property within the meaning of sec_2703 and petitioner made a taxable gift upon the partnership’s formation the parties have stipulated that all such alternative contentions have been withdrawn values of the limited_partnership interests that petitioner transferred during the parties generally agree that these fair market values should be determined by reference to the net asset values navs of the partnership’s assets ie its real_estate holdings and marketable_securities portfolio reduced by minority interest and marketability discounts the parties agree on the navs of the partnership’s assets they disagree on the size of the applicable minority interest and marketability discounts petitioner bears the burden_of_proof see rule a at trial petitioner agreed to use respondent’s overall slightly higher figures for the navs of the partnership’s securities portfolio dollar_figure as of date and dollar_figure as of date the parties also agree that the fair_market_value of the partnership’s real_estate holdings was dollar_figure at all relevant times this agreed-upon value of the real_estate is based on an appraisal report dated date and represents the market_value of the leased fee estate as determined by an independent_appraiser using a discounted cashflow analysis effective for court proceedings arising in connection with examinations commencing after date if certain requirements are met sec_7491 shifts to the commissioner the burden_of_proof with respect to factual issues relevant to ascertaining the tax_liability of the taxpayer internal_revenue_service restructuring and reform act of rra publaw_105_206 sec a 112_stat_726 respondent asserts and petitioner does not dispute that respondent’s examination of petitioner’s gift_tax_return commenced in accordingly the burden-shifting provisions of sec_7491 are inapplicable here b the parties’ experts in support of their positions each party relies on an expert opinion we evaluate expert opinions in light of all the evidence in the record and may accept or reject expert testimony in whole or in part according to our own judgment 304_us_282 115_tc_376 affd 283_f3d_1258 11th cir 94_tc_193 the persuasiveness of an expert’s opinion depends largely upon the disclosed facts on which it is based 110_tc_530 we may be selective in our use of any part of an expert’s opinion id petitioner’s expert petitioner’s expert robert p oliver mr oliver is an accredited appraiser who has been with management planning inc mpi since and has served as its president since mpi has been in the business of preparing financial analyses of closely held businesses and in evaluating securities of such businesses since mr oliver is an author and speaker on valuation and related topics in his direct testimony mr oliver concluded that a percent minority interest discount is appropriate with respect to the marketable_securities component of the partnership interests with respect to the real_estate component he concluded that a 35-percent minority interest discount should apply to petitioner’s date gifts and a 30-percent minority interest discount to her date gift in addition mr oliver concluded that there should be a 35-percent marketability discount for each gift respondent’s expert respondent’s expert dr alan c shapiro dr shapiro is the ivadelle and theodore johnson professor of banking and finance and past chairman of the department of finance and business economics marshall school of business university of southern california usc he is also an outside director of lecg llc an economic and financial consulting company prior to joining usc in he taught at the wharton school of business at the university of pennsylvania and has been a visiting professor at yale the university of california at los angeles the university of british columbia and the stockholm school of economics he is the author of numerous academic articles and books on corporate finance in his direct testimony dr shapiro concluded that the partnership interests should be valued to reflect an 5-percent minority interest discount and an 3-percent marketability discount c minority interest discount in estimating the fair_market_value of a noncontrolling interest_in_a_closely_held_business entity it may be appropriate to decrease nav to reflect lack of control inherent in the interest see eg 79_tc_938 marketable_securities as previously indicated with respect to the marketable_securities component of the partnership interests petitioner’s expert recommends a 5-percent minority interest discount whereas respondent’s expert recommends an 5-percent minority interest discount the parties agree that the difference is not significant at trial petitioner agreed to use respondent’s slightly higher net asset values for the marketable_securities out of fairness to petitioner we also use dr shapiro’s slightly higher 5-percent minority interest discount rate real_estate a selection of guideline companies both experts agree that publicly traded real_estate_investment_trusts reits provide an appropriate starting point for determining the minority interest discount with regard to the partnership’s real_estate holdings they disagree however on which reits should be used for comparison and on the analysis of the reits data i petitioner’s expert to select his guideline companies mr oliver started with over reits and real_estate companies listed in moody’s bank and finance manual from this initial group of over he eliminated all but seven companies three reits and four real_estate companies as being insufficiently comparable to the partnership for instance he eliminated numerous companies that did not report current appraisals of their real_estate_assets he also eliminated other companies that he considered to have investment characteristics dissimilar to the partnership we are not persuaded that mr oliver’s guideline group is sufficiently large or made up of companies sufficiently comparable to the partnership while we have utilized small samples in other valuation contexts we have also recognized the basic premise that ‘ a s similarity to the company to be valued decreases the number of required comparables increases’ 120_tc_358 quoting estate of heck v commissioner t c memo for the relevant period the four real_estate companies included in mr oliver’s guideline group appear dissimilar to the partnership in mr oliver’s seven valuation guideline companies included these three reits bre properties inc cedar income fund ltd and meridian industrial trust inc his guideline companies included these four real_estate companies arbor prop trust arbor catellus dev corp catellus the rouse co rouse and shopco laurel centre l p shopco fundamental ways that might be expected to skew the price-to-nav discounts of the guideline companies upward ii respondent’s expert dr shapiro started with the core coverage group of real_estate companies as reported by green street advisors inc green street he eliminated companies that were not reits or that had what he believed were substantially different investment characteristics from the partnership the record does not reveal the identities of the reits included in dr shapiro’s guideline group petitioner does not dispute however that they are all reits--a consideration of some significance given that the parties agree that reits are an appropriate starting point for determining the minority interest discount for the relevant period catellus and rouse were unlike the partnership highly leveraged taxable entities shopco unlike the partnership was in extreme financial trouble during the relevant period arbor had cut its dividends by percent from the prior year suggesting financial difficulty the record contains no suggestion that the partnership was experiencing financial difficulties during any relevant period although mr oliver purports to make an adjustment to his guideline data reflecting that the partnership was in a better financial position than his guideline companies as explained below this factor is simply included in undifferentiated fashion among various other factors that result in his net_adjustment increasing the partnership’s price-to-nav discount relative to his guideline companies green street advisors inc green street is an independent research and consulting firm concentrating on reits and other publicly traded real_estate companies respondent asserts and petitioner does not dispute that the reits included in the green street reports make up percent of the market capitalization of the overall market of about reits moreover we believe the size of dr shapiro’s sample was sufficiently large to make tolerable any dissimilarities between the partnership and the reits in his guideline group see mccord v commissioner supra pincite petitioner complains that dr shapiro’s guideline group is inappropriate because green street derived navs using a valuation method different from that used to value the partnership’s real_estate the valuation method used by green street however appears similar to that used to value the partnership’s real_estate in any event even if the valuation methods are not identical insofar as each method is reliable and unbiased and petitioner does not contend that either is not each might be expected to produce reasonable valuations so as to provide a meaningful basis for comparing share prices to net asset values b price-to-nav discounts i petitioner’s expert to determine the navs of his seven guideline companies mr oliver reviewed their reported book values and then made what his expert report tersely describes as certain adjustments to adjust these book values upward to reflect appraised values the parties generally agree that green street derived its navs in large part by applying various capitalization rates to the real_estate net operating income generated by each company’s portfolio the appraisal report upon which the agreed-upon value of the partnership’s real_estate is based reflects a similar valuation method based on a discounted cashflow analysis of the partnership’s net rental income stream disclosed by management comparing these navs to quoted share prices mr oliver concluded that the median price-to-nav discount for the guideline companies wa sec_29 percent on date and percent on date mr oliver then considered a number of factors that he said differentiated the partnership from his seven guideline companies on the one hand he concluded the partnership had a much stronger financial position than the guideline companies which would indicate a relatively smaller price-to-nav discount for the partnership interests on the other hand he concluded certain factors augured for a deeper price-to-nav discount the partnership had very small real_estate holdings compared to the guideline companies it was dependent on just one primary tenant and as a newly formed entity it lacked a track record of operations the net effect of such factors mr oliver concluded was that a minority interest investor would value the partnership’s real_estate component at a deeper discount than the guideline median price-to-nav discount in the final analysis he concluded that the appropriate minority interest discount wa sec_35 percent for petitioner’s date gifts of partnership interests and percent for petitioner’s date gift mr oliver has inadequately explained how he derived the navs that are critical to his computation of the price-to-nav discounts the record does not adequately reflect the management disclosures that led to mr oliver’s upward adjustments of the companies’ reported book values with a directly corresponding upward effect on his price-to-nav discount computations moreover mr oliver has failed adequately to explain the apparent volatility in his recommended price-to-nav discounts over less than months decreasing from percent on date to percent on date dollar_figure it seems most likely that the volatility results from the small size of his sample and the inclusion of entities that are insufficiently comparable to the partnershipdollar_figure moreover we are unconvinced of the appropriateness of the upward adjustments mr oliver made to this volatile guideline company data to account for factors specific to the partnership some of these upward adjustments are very large for instance in determining a dollar_figure nav for shopco as of date mr oliver started with a reported book_value of dollar_figure and adjusted it upward by dollar_figure when questioned about this volatility at trial mr oliver merely observed that the discount rates changed because the stock prices of these guideline companies are changing if we exclude from mr oliver’s guideline group the four real_estate companies that we have found to be dissimilar to the partnership admittedly thereby exacerbating the problem of the smallness of his sample the median price-to-nav relationship for the remaining three reits is as of date a percent discount and as of date a 5-percent premium as we shall presently see these data are generally in line with the price-to-nav data indicated by dr shapiro’s reits guideline group he does not explain how he quantified each factor how the factors were netted or why the net effect should result in an upward adjustment to the median guideline company discounts rather than a downward adjustment or a washdollar_figure nor does mr oliver explain why this fixed set of factors should result in a 7-percent upward adjustment for petitioner’s date gifts but a 7-percent 70-percent larger upward adjustment for another gift less than months later it seems most likely that mr oliver’s upward adjustments are to some extent plug numbers used to justify his ultimate very round minority interest discount figures of percent and percent for date and date respectively mr oliver opined that the reasonableness of his recommended minority interest discounts was confirmed by reference to the average 36-percent price-to-nav discount that he calculated for a select group of publicly registered nonpublicly traded real_estate limited_partnerships relps dollar_figure the record provides more particularly although mr oliver acknowledges that the partnership was stronger financially than his guideline companies and that this factor augurs for a smaller discount for the partnership interests he does not explain how he ultimately concluded that netting this factor against various other factors results in the particular upward adjustments to his guideline company discounts referenced above to make these calculations mr oliver relied on a study by partnership profiles inc of dallas tex comparing the navs of relps with their trading prices in the secondary market he used as his guideline group of the relps covered by the continued however an insufficient basis for us to make an informed judgment as to the partnership’s comparability to these relps or as to the reliability of the methods used to determine navs and market prices for these relpsdollar_figure in addition petitioner concedes that the trading volume of relps which do not trade on organized stock exchanges is very low consequently mr oliver’s reliance on the published relp market prices seems questionable ii respondent’s expert dr shapiro compared green street-reported market prices and navs to conclude that for the relevant period hi sec_52 guideline reits traded at a 8-percent median price-to-nav premium to be conservative and to account for the difference that the partnership unlike reits is not obligated to pay large and regular distributions to its interest holders dr shapiro looked below the median to the 15th percentile and began with an percent discount as of date and a 48-percent premium as of date continued partnership profiles study in his expert report mr oliver states that the navs of the relps covered by the partnership profiles represent either estimates by general partners appraised values determined by independent appraisers retained on behalf of the partnerships or some combination of the two dr shapiro concluded that these 15th-percentile reits data should be adjusted downward in petitioner’s favor to remove a liquidity premium that is inherent in reits ie a premium that arises because reit interests unlike the assets underlying them are publicly traded in reasonably liquid markets to gauge the size of this inherent liquidity premium dr shapiro referred to an academic study of private_placement discounts for a period ending just before the valuation dates for the subject partnership interests bajaj et al firm value and marketability discounts j corp l hereinafter the bajaj study on the basis of the bajaj study dr shapiro concluded that for the relevant time period liquid_assets such as reits were trading at a premium of about percent over illiquid assets such as the partnership interests subtracting this 5-percent liquidity premium from the previously indicated 15th-percentile reits data he concluded that the real_estate component of the partnership interests should be valued to reflect minority interest discounts of percent - minus and percent dollar_figure minus as of date and date respectively dr shapiro then compared these results to his own study which suggested that minority interests in holding_companies trade at a discount of percent relative to controlling interests in holding_companies adjudging holding_companies to be comparable to the partnership in certain respects he concluded that to be conservative he would apply this more favorable 5-percent minority interest discount to the partnership interests dr shapiro’s study on holding_companies is not in evidence the minimal description of it in his testimony provides an inadequate basis for us to rely upon it in determining the appropriate minority interest discount here we agree with dr shapiro that in order to derive a minority interest discount factor from reit price-to-nav data one must account for the liquidity premium inherent in reit data prices see mccord v commissioner t c pincite in quantifying that liquidity premium however we hesitate to rely on a single academic study--particularly one that dr shapiro did not participate in preparing and could not elaborate upon first hand we therefore seek common ground between the bajaj study and similar studies the wruck study and the hertzel smith study cited therein according to the bajaj study the wruck study found that the average discount observed in unregistered private_placement sec_15 wruck equity ownership concentration and firm value evidence from private equity financings j fin econ hertzel smith market discounts and shareholder gains for placing equity privately j fin we discuss such private_placement studies more fully in the context of the marketability discount exceeded the average discount observed in registered private placements by percentage pointsdollar_figure the differential reported in the hertzel smith study is percentage pointsdollar_figure those figures are consistent with the differential reported in the bajaj study dollar_figure pointsdollar_figure the average of these three figures is approximately percent which yields a liquidity premium of percent - dollar_figure using a liquidity premium of percent we arrive at minority interest discounts of percent 8-percent price-to- nav discount less 6-percent liquidity premium for the date gifts and dollar_figure percent 48-percent price-to-nav premium less 6-percent liquidity premium for the date gift following dr shapiro’s lead we round these figures up slightly to a uniform 19-percent minority interest discount rate which we shall apply to the real_estate component of the partnership interests bajaj et al firm value and marketability discounts j corp l id pincite id pincite as dr shapiro explains in his expert report if an illiquid security trades at a discount of relative to a liquid asset the liquid asset is trading at a premium of about from the illiquid asset conclusion as explained above we find that an 5-percent minority interest discount is appropriate in valuing the marketable_securities component of the partnership interests and a percent minority interest discount is appropriate in valuing the real_estate component of the partnership interests these minority interest discount factors yield weighted averages of dollar_figure percent and dollar_figure percent as of date and date respectivelydollar_figure rounding these weighted averages we conclude that an overall minority interest discount as of date these minority interest discount factors yield a weighted average of dollar_figure percent as calculated below asset class percent of nav percent percent disc weighted factor average marketable_securities real_estate dollar_figure dollar_figure dollar_figure dollar_figure total weighted average dollar_figure as of date these minority interest discount factors yield a weighted average of dollar_figure percent as calculated below asset class percent of nav percent disc factor percent weighted average marketable_securities real_estate dollar_figure dollar_figure dollar_figure dollar_figure total weighted average dollar_figure of percent is appropriate in determining the fair_market_value of each gifted partnership_interest d marketability discount the experts agree that private placements of publicly traded stock are an appropriate starting place for determining a marketability discount here the experts disagree on the appropriate private placements to be considered and what is measured by those comparisons the experts also disagree on the inferences to be drawn from the partnership’s specific characteristics empirical analysis a petitioner’s expert mr oliver compared private-market prices of unregistered restricted shares in public corporations with the public-market prices of unrestricted but otherwise identical shares in the same corporationsdollar_figure he attributes the price difference to the restricted shares’ lack of marketability more particularly starting with a preexisting mpi study analyzing private transactions in common stocks of actively_traded corporations from through mr oliver identified a guideline group of transactions in unregistered restricted restricted shares because they have not been registered with the sec generally cannot be sold in the public market for a 2-year period see c f_r sec d in the required holding_period was shortened to year see fed reg date stock he determined that these transactions occurred at prices reflecting discounts of percent to percent from the public-market price with the median discount being percent thirteen of the companies in mr oliver’s guideline group appear to be high-technology companies and also to have some of the highest discounts ostensibly reflecting greater riskdollar_figure we are unpersuaded that these companies are comparable to the partnership if these companies are removed from mr oliver’s guideline group the median discount of the remaining companies is dollar_figure percent b respondent’s expert dr shapiro again relied primarily on the bajaj study which analyzed discounts observed in private placements of registered shares as well as private placements of unregistered restricted shares the bajaj study concluded that the portion of private_placement discounts attributable solely to impaired marketability was percent these companies and their indicated discounts are electro nucleonics percent bioplasty inc percent sym-tek systems inc percent anaren microwave inc percent north hills electronics inc percent newport pharmaceuticals intl inc percent quadrex corp percent del electronics percent ion laser technology inc percent chantal pharmaceutical corp percent western digital corp percent photographic sciences corp percent and aw computer systems inc percent we note initially that in this context we prefer dr shapiro’s private_placement approach as embodied in the bajaj study over mr oliver’s more narrow restricted_stock approach see mccord v commissioner supra pincite absent further explication of the bajaj study by dr shapiro however and without the benefit of other empirical studies that would tend to validate the conclusions of the bajaj study we are unpersuaded that a 2-percent discount is an appropriate quantitative starting point for determining the marketability discount applicable to the gifted interests in this case looking instead to the raw data from the bajaj study we see that the average discount with respect to its sample of private placements is dollar_figure percentdollar_figure the hertzel smith study cited in the bajaj study reported an average discount of dollar_figure percent with respect to its sample of private placementsdollar_figure averaging those two figures we conclude that a 21-percent marketability discount is appropriate before adjustments to incorporate characteristics specific to the partnership we note that this discount rate is very close to the 45-percent median discount see bajaj et al supra pincite hertzel smith supra pincite the other private_placement study cited in the bajaj study the wruck study does not reveal an average discount for the overall sample rate that we determined using mr oliver’s methodology and data modified as discussed above further adjustments a petitioner’s expert mr oliver ultimately concluded that the marketability discount applicable to the partnership interests should be percent or 7-percent higher than the 3-percent median discount that he determined by reference to his private_placement sample he made this upward adjustment to his recommended marketability discount on the basis of the following considerations the partnership is closely held with no real prospect of becoming publicly held the partnership is relatively small and little known there is no present market for the partnership interests the partnership_agreement requires the partnership to be offered the right_of_first_refusal to purchase at a 15-percent discount limited_partnership interests and the partnership_agreement permits a transferee of a limited_partnership_interest to become a substituted limited_partner only with the general partners’ consent b respondent’s expert dr shapiro ultimately concluded that the marketability discount applicable to the partnership interests should be percent or 1-percent higher than the 2-percent discount that he said was indicated by the bajaj study in arriving at this upward adjustment he considered a number of factors he acknowledged that because the partnership is not scheduled for dissolution until the partnership interests are less marketable than restricted securities thereby justifying some additional_amount of discount as a countervailing consideration however he opined that the appraised value of the partnership’s real_estate already incorporates a lack-of- marketability discount he also acknowledged provisions of the partnership_agreement that generally prevent the assignee of a limited partner’s interest from becoming a partner and that require a limited_partner who wished to sell his or her entire_interest to offer the partnership a right_of_first_refusal at a 15-percent discount he concluded however that these restrictions had little effect on marketability he observed for instance that a limited_partner could easily circumvent the 15-percent discount associated with the right_of_first_refusal by selling less than her entire_interest c conclusion on the basis of all the evidence and using our best judgment we conclude that a 3-percent upward adjustment in the marketability discount rate as determined by reference to the previously described empirical studies is appropriate to incorporate characteristics specific to the partnership consequently we find that a discount for lack of marketability of percent is appropriate in determining the fair_market_value of each limited_partnership_interest that petitioner transferred in e conclusion we conclude that for date the fair_market_value of the 4815368-percent gifted partnership interests is dollar_figure computed as follows total nav as of percent of nav less 15-percent minority interest discount dollar_figure big_number big_number big_number less 24-percent marketability discount big_number fmv of 1-percent interest big_number fmv of 4815368-percent interests big_number we conclude that for date the fair_market_value of the 2184632-percent gifted partnership_interest is dollar_figure computed as follows total nav as of percent of nav less 15-percent minority interest discount dollar_figure big_number big_number big_number less 24-percent marketability discount big_number big_number fmv of 1-percent interest fmv of 2184632-percent interest big_number to reflect the foregoing decision will be entered under rule
